DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 08/19/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Line 11: The recitation “first end” appears to be a typo and should be amended to --a first end--.
Claim 1 Line 11: The recitation “second end” appears to be a typo and should be amended to --a second end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adachi (US 9,346,174)
Regarding Claim 1, Adachi discloses an industrial robot comprising: 
A first member (32) and a second member (34) that are supported so as to be relatively rotatable (see Fig. 3, showing an unnumbered bearing coupling the first and second members) about a predetermined axis (38), the first member and the second member each comprise a hollow portion extending along the axis (see Fig. 3).

A wire (16b) disposed in a cylindrical gap between the cylindrical member and the first member (see Fig. 3, showing the wire is disposed between the outside surface of the cylindrical member and the inside surface of the first member, and that the gap is approximately cylindrical in shape), the gap also being made between the cylindrical member and the second member so as to extend along an outer circumferential surface of the cylindrical member (see Fig. 3), the wire having an extra length that enables relative rotation between the first member and the second member (see Fig. 3, showing slack in the wire, and accordingly an “extra length”) and having a first end fixed to the first member (see Fig. 3; see also Col. 3 Line 67 – Col. 4 Line 1, disclosing that a part of wire 16b is connected to motor 40, which is attached to the first member, and accordingly the first end of the wire is fixed to the first member through the motor) and a second end fixed to the second member (see Figs. 2 and 3, showing attachment to motor 48 which is located within and attached to the second member).
Wherein the second member includes a first portion rotatably supported by the first member (see Figs. 3 and 4, showing a right most side being screwed to an inner race of an unnumbered bearing), a second portion to which the second end of the wire is fixed (see Figs. 3 and 4, showing where the wire connects to an unnumbered motor), and a cylindrical third portion (see Fig. 3, showing a portion that is generally cylindrically shaped on the inside that element 72 passes through and that is located between the bearing and the motor in the axial direction) serially connected between the second portion and the first portion along the axis direction (see Fig. 3). 
The third portion has an inner circumferential surface that faces the gap (see Fig. 3) and has been subjected to a friction reducing process for reducing friction with the wire (see Fig. 3, showing that in manufacturing of the third portion that the side walls appear to be smooth with no protrusions that 
Alternatively, the Examiner notes that Adachi, discloses that a separate wire (16a) is inserted into a hollow portion of the cylindrical member to reduce “friction and abrasion” of wire due to operation of element 34. One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that portion that since wire 16a is located within a cylindrical object that is used to reduce friction and abrasion of the wire, that since wire 16b is also located in a cylindrical object, that any such modification to reduce abrasion and friction would likewise be applied to the third portion since wire 16b is likely to rub against the inner wall of it in a manner similar to wire 16a rubbing against the inner wall of the cylindrical manner.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the third portion with an inner surface that has been subjected to a friction reducing process for the industrial robot disclosed in Adachi to provide similar friction and abrasion reduction to the wire 16b as provided to the wire 16a.
Regarding Claim 4, Adachi further discloses the industrial robot according to Claim 1, further comprising a first seal member (90) that seals a space between the second member and the cylindrical member so that the cylindrical member can rotate relative to the second member (see Fig. 6, showing a bearing 88 that along with the seal extend between the cylindrical member and the second member which would allow for relative rotation).
Regarding Claim 5, Adachi further discloses the industrial robot according to Claim 1, can be used in a clean room and can be waterproof (see Col. 6 Lines 12-13; see also Col. 6 Lines 26-27) and that seal (86) can be used to seal the first arm portion and the cylindrical member, and that another seal (80) can be used to seal a portion of the second member against an additional cylindrical portion (74). Further, it can be see that there is an end plate bolted on to the end of the first member to create a 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Adachi with a second seal member that seals a space between the first member and the second member to ensure adequate sealing of the robot from the elements such that the robot is waterproof and can operate in a clean room (see Col. 6 Lines 12-13; see also Col. 6 Lines 26-27).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 9,346,174) in view of Nomura (JP 2017-048319-A).
Regarding Claim 2, Adachi does not disclose if the friction reducing process is machining the inner circumferential surface of the second member. However, Nomura, teaches a well-known technique of cutting (i.e. machining) a component to reduce a friction coefficient (see [0018]-[0019] of the translation, teaching that the coefficient of friction of the machined part is less than the coefficient of friction of the unmachined part).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that machining the surface of the second member that the wire rubs against would result in less friction and abrasion between the two components and premature failure of the wire. Further, since the robot is designed to work in a clean room and be waterproof (see Col. 6 Lines 12-13; see also Col. 6 Lines 26-27), it would be undesirable to have to open up the robot arm 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Adachi with a machined second component to reduce the coefficient of friction as taught in Nomura to reduce the amount of friction and abrasion of the wire, thereby preventing premature failure of the wire, resulting in an increased overall useful life for the industrial robot and reduced costs due to less maintenance requirements.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 9,346,174) in view of Hahakura et al. (US 9,764,463).
Regarding Claim 3, Adachi does not disclose that the material of the friction reducing process involves coating with a material that has a friction coefficient smaller than the second member. However, Hahakura teaches in an industrial robot, coating a cylindrical member with fluorine resin to reduce friction (see Col. 11 Lines 26-30). One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated using a coating, such as fluorine resin, on a portion of the second member would provide a cheap and quick way to further reduce the coefficient of friction of the portion of the second member that may rub against the wire, thereby further reducing the friction and abrasion the wire is subjected to.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Adachi with a friction reducing process in the form of a material coating as taught in Hahakura to further reduce the coefficient of friction of the portion of the second member that may rub against the wire, thereby increasing the useful life of the robot by reducing friction and abrasion to the wire.
Combination, since a portion of the second member is undergoing the friction reducing process, which is accomplish through a coating, this means the rest of the second member that is not coated would retain the same coefficient of friction, and therefore the coated portion will have a friction coefficient smaller than the uncoated portion of the second member.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 9,346,174) in view of Chiu et al. (US 2015/0190934).
Regarding Claim 6, Adachi further discloses the industrial robot according to Claim 1, wherein the third portion includes one member, and not two or more members connected in an axial direction. However, Chiu teaches in an industrial robot that a third portion (50, 60) making up a portion of an upper arm structure (see Fig. 2) can be made up of two or more parts (see Fig. 2) that are connected in an axial direction.
Such a configuration is taught as being useful, since it can allow for adaptability of the robot by allowing for the length of the arm to be adjusted (see Abstract; see also Figs. 5 and 7).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Adachi with a two part third portion as taught in Chiu to allow for greater adaptability of the robot, by allowing for easy adjustment of the length of the robot arm. See also MPEP 2144 (V)(C)1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 9,346,174) in view of Yoo et al. (US 2021/0308878).
Regarding Claim 7, Adachi does not disclosed what material the cylindrical member is made out of. However, Yoo, which is similarly directed to reducing friction of wires around a cylindrical component, teaches that a cylindrically shaped component (30) that the wire rubs against can be made of a synthetic resin (see [0078]). Further, the Examiner notes that the recitation “an extrusion-molded product” is a considered to be a product by process limitation2. Accordingly, the limitation “extrusion-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the industrial robot disclosed in Adachi with a cylindrical member made out of a resin (and therefore and “extrusion-molded product”) as taught in Yoo to reduce friction of the wire rubbing against the component, and to reduce the weight of the component, and therefore the overall weight of the industrial robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144(V)(C): Making Separable
        
        In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")
        2 See MPEP 2113: Product-by-Process Claims: 
        I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
        
        "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
        
        The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").